Morphy, J.,

delivered the opinion of thé court.
Defendants having been sued as drawers and endorsers of a promissory note, held by plaintiff, suffered judgment by default to be taken against them, which was afterwards confirmed. Jose Prats & Son have appealed, but have not even attempted to show to this court any error in the judgment below. We must, therefore, consider delay as the only object-of the appellants and grant the damages prayed for by appellee.
It is, therefore, ordered, adjudged and decreed, that the judgment of the City Court be affirmed, with costs and ten per cent, damages.